internal_revenue_service index no number release date cc dom p si - plr-112598-98 date father legend children trusts newco x y z q r t u v pr sec_1 pr sec_2 pr sec_3 pr sec_4 pr sec_5 prs6 prs7 prs8 prs9 sub1 sub2 x y z q r t u v w dollar_figurex dollar_figurey utility1 utility2 state1 state2 state3 state4 country date1 date2 date3 date4 date5 date6 date7 date8 month1 month2 underwriter dear this letter responds to a letter dated date and prior correspondence submitted on behalf of pr sec_1 and requesting rulings under various sections of the internal_revenue_code facts you have represented that the facts are as follows pr sec_1 is a state1 general_partnership formed on date1 pr sec_1’s general partners are a b c d e and f pr sec_1 holds an x limited_partnership_interest in pr sec_2 a state1 limited_partnership formed on date2 pursuant to an agreement between pr sec_1 as the limited_partner and x as the general_partner x is a state1 corporation with no relationship to pr sec_1 or any partner of pr sec_1 the outstanding_stock of x is owned by family family includes father children and trusts which were set up by father for children and other of his offspring pr sec_2 is the sole general_partner of pr sec_3 a state2 limited_partnership formed on date3 pr sec_3’s sole limited_partner is a_trust company acting as trustee for a_trust having no relationship to pr sec_1 or any of its partners pr sec_1 also holds an x limited_partnership_interest in pr sec_4 a state2 limited_partnership pr sec_4 was formed on date4 pursuant to an agreement between pr sec_1 as limited_partner and y a corporation with no relationship to pr sec_1 or any of its partners as the general_partner pr sec_4 is the sole general_partner of pr sec_5 a state2 limited_partnership formed on date5 pr sec_5’s sole limited_partner is a publicly_held_corporation with no other relationship to pr sec_1 or any of pr sec_1’s partners the partners of pr sec_1 directly or indirectly own y of the capital stock of z a state1 corporation z’s principal assets is all of the capital stock of q a state2 corporation q’s principal asset is a z interest in prs6 a state3 general_partnership formed on date6 prs6's other partners are partnerships or corporation with no other relationship to pr sec_1 or any of pr sec_1's partners pr sec_1 also holds an x limited_partnership_interest in prs7 a state2 limited_partnership family owns the remaining limited_partnership_interest r an s_corporation incorporated in state1 and wholly-owned by family holds the q general_partnership interest prs7 owns all of the stock of u a country corporation electing to be taxed under sec_953 as a domestic_corporation for u s tax purposes pr sec_1 holds an r limited_partnership_interest in prs8 a state2 limited_partnership family owns the remaining limited_partnership_interest t an s_corporation incorporated in state1 and wholly-owned by family holds the q general_partnership interest prs8 owns a t preferred limited_partnership_interest in prs9 a partnership engaged in the cogeneration business u an s_corporation incorporated in state1 and wholly-owned by family holds a q preferred general_partnership interest in prs9 the remaining general and limited_partnership interests are held by unrelated third parties each of pr sec_3 pr sec_5 and prs6 were formed to design construct own and operate a combined cycle cogeneration power plant that produces electric power and steam the electric power produced by the pr sec_3 plant is provided to utility1 pursuant to a power purchase agreement ppa1 dated date the electric power produced by the pr sec_5 plant is provided to utility2 pursuant to a power purchase agreement ppa2 dated date ppa1 was entered into pursuant to the public_utility regulatory policies act of purpa and state4's implementation thereof ppa2 was entered into pursuant to purpa and state3's implementation thereof purpa generally requires electric utilities to purchase power from qualifying cogeneration facilities unless the purchase would result in greater costs for the utility than if the utility itself had generated the power the base term of ppa1 i sec_25 years from the date of commencement of commercial operations which occurred in month1 ppa1 requires utility1 to make certain payments to pr sec_3 in exchange for access to the capacity and electric output of the plant up to a certain number of megawatts the payments made by utility1 consist of both variable and fixed portions the fixed payments consist of the fixed component payment and the o m component payments the fixed payments are not based on the plant’s variable operating costs instead they are based on the formulas mentioned above the fixed payments approximate the fixed costs of constructing operating and maintaining an electric generating plant that utility1 was able to avoid by contracting with pr sec_3 the base term of the ppa2 is years from the date of commencement of commercial operations which occurred in month2 ppa2 requires utility2 to make certain payments to pr sec_5 in exchange for exclusive access to all of the electricity the plant is capable of producing subject_to certain seasonal capacity limitations the payments made by utility2 consist of both variable and fixed portions the fuel component portion of the monthly energy charge is the variable portion of the payment it is a charge per kilowatt-hour delivered to utility2 that will vary monthly depending upon the market cost of fuel the fixed payment consists of the fixed component portion of the monthly energy charge the gnp deflator component portion of the monthly energy charge and the monthly capacity charge the fixed component portion of the monthly energy charge is equal to two cents per kilowatt-hour delivered to utility2 and will remain unchanged over the year term of ppa2 the gnp deflator component portion is a fixed formula payment based on an amount per kilowatt-hour delivered the amount is adjusted annually based on a government-produced deflator number the monthly capacity charge consists of a seasonal fixed payment per kilowatt-hour delivered during certain months of the year this payment increases by per year the fixed payments are not based on the plant’s variable operating costs instead they are based on the formulas described above the fixed payments approximate the fixed costs of constructing operating and maintaining an electric generating plant that utility2 was able to avoid by contracting with pr sec_5 due to changes in the marketplace utilities are no longer entering into long-term_contracts that provide for payments like the fixed payments as a result the payments required under ppa1 and ppa2 are substantially in excess of the current market_value of electricity thereby resulting in an above market_value for both ppas the partners of pr sec_1 family and the other shareholders of z would like to obtain access to public debt and equity markets to maximize current opportunities existing in the power generation business therefore the owners propose to combine directly or indirectly the ownership of the cogeneration business in a new corporation newco in conjunction with a public offering of securities of newco the secondary public offering or spo accordingly the following transaction has been proposed i ii iii iv v vi family and pr sec_1 will form newco in exchange for u and x of the shares of newco common_stock respectively newco was formed prior to the closing solely to permit registration of its common_stock with the securities_and_exchange_commission to enable it to acquire all of the outstanding_stock of x at the closing and to engage in other transactions as described herein except for activities incident to these actions prior to the closing newco will have no activities and will carry on no business family will enter into an agreement with newco to transfer percent of the stock of y to newco in exchange for shares of the common_stock of newco plus cash of approximately dollar_figure million sale1 family and newco will agree to make a sec_338 election with respect to the transfer of the y stock to newco pr sec_1 will enter into an agreement to transfer its x partnership_interest in pr sec_4 to newco in exchange for shares of the common_stock of newco exchange1 x and pr sec_1 will enter into an agreement with newco to transfer slightly less than percent of their respective u and x partnership interests in pr sec_2 to newco in exchange for shares of common_stock of newco exchange2 simultaneously with entering into their agreements to make these transfers to newco family x and pr sec_1 will enter into a firm commitment underwriting agreement the underwriting agreement with underwriter as the lead managing underwriter of the spo pursuant to which family x and pr sec_1 will sell a substantial portion of the newco shares they will receive in sale1 exchange1 and exchange2 in a spo of such shares there will be no initial_public_offering ipo of newco stock that is newco itself will offer no shares of newco stock to the public the only newco shares offered to the public will be the newco shares offered through the spo the underwriting agreement will require family x and pr sec_1 to sell a sufficient number of newco shares so that immediately after the spo i family x and pr sec_1 along with prs7 and t both described and discussed below will own in the aggregate significantly less than percent of the total combined voting power of all classes of stock entitled to vote and percent of the total number of shares of all other classes of stock of newco and ii family x prs7 and t will own in the aggregate significantly less than percent of the total combined voting power of all classes of stock entitled to vote and percent of the total value of shares of all classes of stock of newco the committed shares family will transfer all of the stock of y and pr sec_1 will transfer all of its partnership_interest in pr sec_4 to newco family x pr sec_1 and newco will then close sale1 exchange1 and exchange2 the closing newco will contribute the stock of y to a newly formed single member limited_liability_company newco will also transfer pr sec_1’s partnership_interest in pr sec_4 to a wholly-owned subsidiary of newco concurrently with the closing the shareholders of z will cause z to merge pursuant to state law with a subsidiary of newco solely in exchange for newco stock the z merger immediately after the closing and the z merger family x and pr sec_1 will sell the committed shares in the spo pursuant to the terms of the underwriting agreement the interests of x and pr sec_1 remaining in pr sec_2 following exchange2 will be redeemed by pr sec_2 redemption1 in consideration of a distribution to x and pr sec_1 of pr sec_2’s note receivable from prs7 and cash in an amount equal to the excess of the value of the redeemed partnership interests over the value of the distributed note receivable vii viii ix x as part of the consolidation of the cogeneration business family and pr sec_1 will enter into the following related transactions these transactions essentially consist of transfers of interests in various entities to newco family also owns percent of the stock of r an s_corporation r holds a q general_partnership interest in prs7 the limited_partnership interests are held v and x by family and pr sec_1 respectively prs7 holds percent of the stock of v a country corporation electing to be taxed under sec_953 as a domestic_corporation for u s tax purposes prs7 will transfer percent of the stock of v to newco either directly or pursuant to a reverse subsidiary merger solely in exchange for common_stock of newco the v exchange in a transaction intended to qualify as a non-taxable reorganization under sec_368 family also holds percent of the stock of t an s_corporation t holds a q general_partnership interest in prs8 a state3 limited_partnership the limited_partnership interests are held w and r by family and pr sec_1 respectively prs8 owns a t preferred limited_partnership_interest in prs9 an operating partnership engaged in the cogeneration business the remaining limited_partnership interests are held by unrelated third parties t family and pr sec_1 will transfer their respective partnership interests in prs8 to newco in exchange for common_stock of newco newco will transfer the general_partnership interest in prs8 to a newly formed subsidiary of newco sub1 newco will transfer the limited_partnership interests in prs8 to a newly formed subsidiary of newco sub2 the following representations have also been made in connection with the proposed transaction pursuant to the underwriting agreement family x and pr sec_1 will sell a sufficient number of newco shares so that immediately after the spo i family x pr sec_1 prs7 and t will own in the aggregate significantly less than percent of the total combined voting power of all classes of stock entitled to vote and percent of the total number of shares of all other classes of stock of newco and ii family x prs7 and t will own in the aggregate significantly less than percent of the total combined voting power of all classes of stock entitled to vote and percent of the total value of shares of all classes of stock of newco rulings requested based on the information submitted and the facts as represented above you have requested that we rule as follows ppa1 and ppa2 are not unrealized_receivables for purposes of sec_751 ppa1 and ppa2 are not inventory_items for purposes of sec_751 and exchange1 and exchange2 are not transfers described in sec_351 law and analysis sec_741 provides that gain_or_loss recognized by a transferor partner upon the sale_or_exchange of an interest in a partnership is except as otherwise provided in sec_751 gain_or_loss from the sale_or_exchange of a capital_asset sec_751 provides that the amount of money or the fair_market_value of any property received by a transferor partner in exchange for all or a part of his interest in a partnership attributable to unrealized_receivables or inventory_items of the partnership is considered an amount_realized from the sale_or_exchange of property other than a capital_asset under sec_751 certain distributions are treated as sales or exchanges sec_751 provides that to the extent a partner receives a distribution of unrealized_receivables or inventory_items that have appreciated substantially in value from the partnership in exchange for all or a part of his interest in partnership property or the partner receives money or other_property of the partnership in exchange for his interest in partnership unrealized_receivables or substantially appreciated_inventory the transaction may as provided in regulations be treated as a sale_or_exchange this provision does not apply to a distribution_of_property that the distributee contributed to the partnership or to payments to a retiring_partner or successor_in_interest of a deceased partner described in sec_736 sec_751 defines unrealized_receivables as including any rights to payment for goods delivered or to be delivered to the extent the proceeds therefrom would be treated as amounts received from the sale_or_exchange of property other than a capital_asset or services rendered or to be rendered both types of rights are unrealized_receivables only to the extent not previously includible in income under the partnership's method_of_accounting sec_751 provides that the term inventory_items means property of the partnership of the kind described in sec_1221 property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business any other_property that on sale_or_exchange by the partnership would be considered property other than a capital_asset and other than sec_1231 property any other_property of the partnership that if sold or exchanged by the partnership would result in gain taxable under sec_1246 relating to gain on foreign_investment_company_stock and any other_property held by the partnership that if held by the selling or distributee partner would be considered property of the type described above sec_751 provides a special rule for tiered partnerships in determining whether partnership property is sec_751 property a partnership is treated as owning its proportionate share of the property of any other partnership in which it is a partner the legislative_history accompanying sec_751 provides that the provisions was enacted in order to prevent the conversion of potential ordinary_income into capital_gain by virtue of transfers_of_partnership_interests h_r rep no 83d cong 2d sess house report s rep no 83d cong 2d sess senate report further sec_751 was necessary to prevent the use of the partnership as a device for obtaining capital-gain treatment on fees or other rights to income house report pincite senate report pincite the definition of unrealized_receivable under sec_751 does not include ppa1 and or ppa2 because they are both long-term_contracts for the sale_of_goods that confer rights that constitute property and not merely rights to receive future income for goods or services delivered or to be delivered we reach this conclusion because a direct sale of the contracts by the partnership would be treated as the sale_or_exchange of property within the meaning of sec_1221 or sec_1231 sec_351 generally provides that no gain_or_loss will be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in the transferee corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the transferee corporation sec_368 provides that the term control means the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the transferee corporation for purposes of nonrecognition treatment under sec_351 even if stock constituting control of the transferee corporation is received by the transferor s the requirements of sec_351 will not be satisfied if pursuant to a binding agreement entered into prior to the transfer of property to the transferee corporation the transferor obligates itself to transfer an amount of stock to a third party who does not transfer property to the transferee corporation in the transaction that would cause the transferor no longer to be in control within the meaning of sec_368 of the transferee corporation immediately_after_the_transfer of such stock the binding commitment doctrine see 89_f2d_513 3rd cir 65_tc_1025 revrul_79_70 1979_1_cb_144 and revrul_70_522 1970_2_cb_81 the binding commitment doctrine has also been applied outside the sec_351 context see eg 104_tc_584 involving whether certain assets of a target_corporation were business or nonbusiness_assets immediately after an ownership_change of the target_corporation for purposes of sec_382 pursuant to the terms of the underwriting agreement x family and pr sec_1 will be bound to sell immediately after the closing a substantial portion of the newco common_stock they receive in such transaction to third parties who will not have also transferred property to newco as a result of and after such transfer i family x pr sec_1 prs7 and t will own in the aggregate significantly less than percent of the total combined voting power of all classes of stock entitled to vote and percent of the total number of shares of all other classes of stock of newco and ii family x prs7 and t will own in the aggregate significantly less than percent of the total combined voting power of all classes of stock entitled to vote and percent of the total value of shares of all classes of stock of newco accordingly x the family and pr sec_1 will not have the requisite stock ownership needed to be considered in control of newco immediately after the proposed transaction for purposes of sec_351 conclusion based on the information submitted and the representations made we have reached three conclusions requested by the taxpayer these conclusions follow the ppa is not an unrealized_receivable for purposes of sec_751 the ppa is not an inventory_item for purposes of sec_751 exchange2 is not a transfer described in sec_351 and exchange2 is not a sale_or_exchange of property directly or indirectly between related_persons for purposes of sec_1239 except as shown immediately above no opinion is rendered regarding the federal_income_tax effects of any of the transactions described above under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings temporary or final regulations pertaining to one or more of the issues addressed in this ruling letter have not yet been adopted therefore the service may modify or revoke this letter if temporary or final regulations as adopted are inconsistent with any conclusions herein see dollar_figure of revproc_98_1 1998_1_irb_7 however when the criteria in dollar_figure of revproc_98_1 are satisfied the service will not revoke or retroactively modify a ruling except in rare or unusual circumstances determination of the taxpayer's liability will be made by the district_director when examining the taxpayer's return the district_director will consider whether the conclusions stated in the ruling letter are properly reflected in the return whether the representations upon which the ruling letter was based reflected an accurate statement of the material facts whether the transaction was carried out substantially as proposed and whether there has been any change in the law or regulations which applies to the period during which the transaction was consummated this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours dianna k miosi branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
